Putnam, J. (dissenting):
The information charged that appellant “ held itself to the public as being entitled to practice law, and to render and furnish legal services and advice, and furnish attorneys and counsel and render legal service and advice to Louis Singer, in connection with the drawing of a bill of sale and chattel mortgage, for which it accepted payment, and assumed to be entitled to practice law, and advertised that it had, owned, conducted and maintained a law office and an office for the practice of law and for furnishing legal advice, services and counsel.” It does not appear that the Mr. Scully, mentioned as the person who drew up these papers, was an attorney at law, or that advice was given as to the legal effect of such documents. The prosecuting witness, Mr. Singer, received no professional advice beyond the obvious remark that the date left blank could be filled in when the papers should be executed before a notary.
I agree that section" 280 of the Penal Law (in its form in 1915) goes further than to declare unlawful “ the business of conducting litigation and providing counsel therefor,” as in section 276. It deals with services out of court and even where there is no litigation. But such legal services there prohibited are those furnished in a manner to appear or assume to be those by an attorney at law. The terms repeated in the statute, “ advice, services or counsel,” refer to such acts as may trench upon, or at least be supposed to undertake, the office, duties, and functions of a member of the bar.
This reduces the questions to this: Did this statute forbid a corporation to draw chattel mortgages, or bills of sale, for pay? Had that been the legislative purpose, it could have easily and plainly laid such a restriction on corporate acts. To support this conviction, we must hold that such work is prohibited as being the professional business of a lawyer. That contention is against all the history and tradition of the bar. The advocate had not the work of a conveyancer or *655draftsman. Such clerical labor was performed by a writer or scribe whom the civil law called registarius actuarius or scrivarius. Neither this scribe nor the notary public, though the latter had international recognition, was admitted to the ranks of professional lawyers. He was outside the togatorum consortium.
In England there was a difference between commercial instruments , and land conveyances. An early authority says: “ Many merchants doe make contracts and passe them likewise before notaries or scriveners because that things contracted for may require time to effect them.” (Malynes Lex Mercatoria [ed. 1685], 123.) Preparation and execution of instruments to alienate land, and conveyancing in general, in London, were not even open for attorneys and solicitors to engage in before 1760, being theretofore a close monopoly of the Scriveners’ Company. In that year an organized body of lawyers, called the “ Society of Gentlemen Practisers in the Courts of Law and Equity,” broke into this preserve, and gained a right also to draw such instruments. (11 Ency. Laws of Eng., “ Solicitor,” p. 574.)
The Scriveners’ Company, however, long after maintained a strong hold on such business through its exclusive power to name and license notaries, who had to undergo an apprenticeship for seven years. (The King v. Scriveners’ Co., 10 B. & C. 511; 21 E. C. L. 219.) Naturally these European usages do not obtain in this country. In New York certain officials were forbidden to appear or to practice in court. These were a judge (R. S. pt. 3, chap. 3, tit. 1, § 4), a sheriff (Id. pt. 1, chap. 5, tit. 4, art. 2, § 27), also a constable who served either the original or the jury process (Id. pt. 3, chap. 2, tit. 4, art. 3, § 44). The present constitutional restraint on a judge of the higher courts is that he is not to “ practice as an attorney or counselor in any court of record in this State, or act as referee.” (Art 6, § 20.) I cannot find in the provision of the Penal Law under which this prosecution is taken the intent to forbid the drawing up of the evidence of every day transactions, such as the buying and pledging of chattels, or even of sales of land (which should be equally simple and easy), or the ordinary papers which, especially in the country, are well prepared by justices of the peace, local conveyancers *656or men of good business experience whom no one has regarded as assuming to be entitled to practice law. Banks, insurance companies and other business corporations habitually prepare notes, bills of exchange pledges of stock and like instruments. Their notaries extend marine protests on which follow instruments like bottomry bonds and agreements to contribute in general average. In like manner the acts of making out deeds, mortgages and conveyances of land with searches are done, and have long been done, by men not admitted to the bar. When Congress laid revenue duties on different pursuits and professions, it recognized the wide range of legal services by persons not attorneys at law. It grouped these under the name “ conveyancers,” which the act defined as “ Every person, other than one having paid the special tax as a lawyer or claim agent, whose business it is to draw deeds, bonds, mortgages, wills, writs, or other legal papers, or to examine titles to real estate.” (14 U. S. Stat. at Large, 118, § 9, amdg. 13 id. 254, § 79, subd. 26.)
After the lay public have been free to draw their own legal instruments, it would be strange at this time of. day for the Legislature to restrict such work to the legal profession. It would in effect declare that our system of written transactions had grown too complex for the ordinary man — a reproach which our Legislature is seeking to remove by establishing short forms of conveyancing. (Laws of 1917, chap. 681, amdg. Real Prop. Law [Consol. Laws, chap. 50; Laws of 1909, chap. 52], § 258.)
I agree that the Legislature may curb corporate powers. But until it says so plainly, we should not find the drawing of these papers by appellant’s clerks as prohibited. Writing out forms for the sale or mortgage of chattels has never been held practicing law, nor is it one of the exclusive functions of members of the bar. Hence I think no case, under section 280 of the Penal Law, was made out.
Judgment of conviction of the Court of Special Sessions and order of the Special Term denying motion for certificate, etc., affirmed.